Citation Nr: 1443149	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Board denied service connection for a right knee disability, to include as secondary to a service-connected disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Remand, representatives for the Secretary and the Veteran agreed to vacate the Board's May 2013 decision, and the issue was remanded to the Board by Order of the Court.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD was remanded in a May 2014 Board decision and has not yet been returned to the Board.  Accordingly, that issue will be addressed in a separate decision in the future, if necessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Joint Motion for Remand, the parties noted that the August 2009 VA examination was inadequate insofar as the examiner inaccurately stated that there was no mention of a right knee injury in service.  However, the Veteran's service treatment records note that in October 1984, he was treated for a severe contusion of the right quadriceps and possible right knee bone bruise and joint damage.  In addition, the August 2009 examiner relied on a 10-year hiatus of symptoms without acknowledging that 10 years after the 1984 in-service injury, the Veteran remained on active duty.  In addition, the examiner failed to acknowledge the Veteran's complete medical history, and failed to offer an opinion with adequate rationale regarding the issue of direct service connection.  Accordingly, a new VA orthopedic examination with opinion is needed.  .

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right knee disability.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since October 2013 from the Salt Lake City VA Healthcare System.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA knee examination to determine the current nature of any right knee disability and to obtain an opinion as to whether such is possibly related to service.  The claims folder  and relevant VA electronic treatment records must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current right knee disability is at least as likely as not (50% probability or greater) related to service, to include the severe contusion to the right quadriceps muscle and possible right knee bone bruise and joint damage sustained in service in October 1984.  The examiner should explain the reasoning for his/her opinion.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

